 



Exhibit 10.2

 



SECOND AMENDMENT

to

Loan and security agreement

 

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 20th day of November, 2019, by and among SILICON VALLEY BANK
(“Bank”), and FLUIDIGM CORPORATION, a Delaware corporation (“Borrower”).

 

Recitals

 

A.          Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of August 2, 2018 (as amended by that certain Default Waiver
and First Amendment to Loan and Security Agreement dated as of September 7, 2018
and as may be further amended, modified, supplemented or restated, the “Loan
Agreement”).

 

B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.           Borrower has requested that Bank amend the Loan Agreement to make
certain revisions to the Loan Agreement as more fully set forth herein.

 

D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.           Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.           Amendments to Loan Agreement.

 

2.1             Section 6.15 (Permitted Convertible Indebtedness). New Section
6.15 is hereby added to the Loan Agreement as follows:

 

“6.15         Permitted Convertible Indebtedness. Promptly after Borrower’s
receipt of notice of any election or request by the holders of Permitted
Convertible Indebtedness to redeem, provide Bank with written notice of such
election or request.”

 

2.2             Section 7.7 (Distribution; Investments). Section 7.7 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

“7.7           Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock of
Borrower provided that Borrower may (i) convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) pay dividends solely in common
stock; (iii) pay cash in lieu of fractional shares in connection with any
distribution, payment or redemption permitted pursuant to this Section 7.7; (iv)
make non-cash purchases or withholding of capital stock in connection with the
exercise of stock options or stock appreciation rights by way of cashless
exercise or the vesting of restricted stock units or in connection with the
satisfaction of withholding tax obligations; and (v) make other payments,
distributions, redemptions, retirements or purchases in an aggregate amount not
to exceed Five Hundred Thousand Dollars ($500,000) in any fiscal year so long as
an Event of Default does not exist at the time of any such payment,
distribution, redemption, retirement or purchase and would not exist after
giving effect thereto; or (b) directly or indirectly make any Investment
(including, without limitation, by the formation of any Subsidiary) other than
Permitted Investments, or permit any of its Subsidiaries to do so. For the
avoidance of doubt, the term "capital stock" shall not include any convertible
debt security and clause (a) shall not apply to the redemption, repurchase or
conversion of any convertible debt security."”

 



 

 

 

2.3             Section 7.9 (Subordinated Debt). Section 7.9 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

“7.9           Subordinated Debt; Permitted Convertible Indebtedness.

 

                  (a)          Subordinated Debt. (i) Make or permit any payment
on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (ii) amend any provision in any document relating to the
Subordinated Debt which would increase the amount thereof, provide for earlier
or greater principal, interest, or other payments thereon, or adversely affect
the subordination thereof to Obligations owed to Bank.

 

                   (b)         Permitted Convertible Indebtedness. Except for
redemptions or repurchases of the Existing Convertible Notes, make any payment
or prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund, settlement, conversion, or similar payment with respect to, any
Permitted Convertible Indebtedness, except that Borrower may make any required
payments of cash or deliveries in shares of common stock of Borrower or any
combination thereof (or other securities or property following a merger event,
reclassification or other change of the common stock) (and cash in lieu of
fractional shares) pursuant to the terms of, and otherwise perform its
obligations under, any Permitted Convertible Indebtedness (including, without
limitation, making payments of interest and principal thereon, making payments
due upon required repurchase or redemption thereof and/or making payments and
deliveries upon conversion thereof) (provided that, for the sake of clarity,
“required payments or deliveries” shall not include a redemption of the
Permitted Convertible Indebtedness by Borrower at Borrower’s option).”

 

2.4             Section 13 (Definitions). The following terms and their
definitions set forth in Section 13.1 are deleted in their entirety and replaced
with the following:

 

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the
Exchange Act), directly or indirectly, of forty percent (40%) or more of the
ordinary voting power for the election of directors of Borrower (determined on a
fully diluted basis); (b) during any period of twelve (12) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; (c) at any time, Borrower
shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100%) of each class of outstanding capital
stock of each Subsidiary of Borrower (other than director’s qualifying shares)
free and clear of all Liens (except Liens created by this Agreement); or (d) the
occurrence of any “change in control,” “fundamental change” or similar event
under any agreement governing Permitted Convertible Indebtedness.

 



2

 

 

“Indentures” means, collectively, (i) that certain Indenture between Borrower as
issuer and U.S. Bank National Association as Indenture Trustee dated as of
February 4, 2014, and (ii) that certain First Supplemental Indenture between
Borrower as issuer and U.S. Bank National Association as Indenture Trustee dated
as of February 4, 2014.

 

2.5             Section 13 (Definitions). Subsection (h) of the defined term
“Permitted Indebtedness” set forth in the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

“(h)            Permitted Convertible Indebtedness;”

 

2.6             Section 13 (Definitions). Subsection (l) and (m) of the defined
term Permitted Liens are hereby amended and restated in their entirety as
follows and new subsection (n) is hereby added as follows:

 

(l)              Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default under Sections 8.4 and
8.7;

 

(m)            Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that (i) Bank has a first priority perfected security
interest in the amounts held in such deposit and/or securities accounts (ii)
such accounts are permitted to be maintained pursuant to Section 6.8 of this
Agreement; and

 

(n)             customary Liens on funds in a trustee’s possession and granted
in favor of such trustee to secure fees and other amounts owing to such trustee
under the Indentures or other similar instruments pursuant to which any
Permitted Convertible Indebtedness is issued.”

 

2.7             Section 13 (Definitions). The following new terms and their
definitions are hereby added to Section 13.1 in the appropriate alphabetical
order:

 

“Existing Convertible Notes” means the existing unsecured Indebtedness issued
pursuant to the Indentures.

 



3

 

 

“Permitted Convertible Indebtedness” means (i) the Existing Convertible Notes,
and (ii) unsecured Indebtedness of Borrower issued in a single transaction in an
aggregate principal amount of not more than Fifty-Five Million Dollars
($55,000,000) that (a) as of the date of issuance thereof contains terms,
conditions, covenants, conversion or exchange rights and offer to repurchase
rights, in each case, as are typical and customary for notes of such type (in
each case, as determined by Borrower in good faith) and (b) is convertible or
exchangeable into shares of common stock of Borrower (or other securities or
property following a merger event, reclassification or other change of the
common stock of Borrower), and cash in lieu of fractional shares of common stock
of Borrower; provided that (i) such Permitted Convertible Indebtedness shall
have a stated final maturity no earlier than one hundred eighty (180) days after
the Revolving Line Maturity Date and shall not be subject to any conditions that
could result in such stated final maturity occurring on a date earlier than one
hundred eighty (180) days after the Revolving Line Maturity Date (it being
understood that (x) any conversion of such notes into common stock of Borrower
(or other securities or property following a merger event, reclassification or
other change of the common stock of Borrower), (y) a repurchase of such notes on
account of the occurrence of a “fundamental change” or (z) any redemption of
such notes at the option of Borrower, in each case, shall not be deemed to
constitute a change in the stated final maturity thereof), (ii) such notes shall
not be callable prior to the third anniversary of the issuance thereof, (iii)
such notes shall not be required to be repaid, prepaid, redeemed, repurchased or
defeased, whether on one or more fixed dates or upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
any conversion of such notes into shares of common stock of Borrower (or other
securities or property following a merger event, reclassification or other
change of the common stock of Borrower) or any combination thereof), the
occurrence of an event of default or a “fundamental change” or, following
Borrower’s election to redeem such notes (to the extent permissible under clause
(ii) above), prior to the date that is one hundred eighty (180) days after the
Revolving Line Maturity Date, and (v) no Person that is not a Borrower or
Guarantor shall have guarantee or primary obligations with respect to
obligations of Borrower thereunder.”

 

3.            Limitation.

 

3.1             This Amendment is effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with any Loan
Document.

 

3.2             This Amendment shall be construed in connection with and as part
of the Loan Documents, and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect.

 

4.            Representations and Warranties. Borrower represents and warrants
to Bank as follows:

 

4.1             (a) the representations and warranties contained in the Loan
Documents are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default other than and the Waived Defaults has occurred and is
continuing;

 

4.2             Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement;

 

4.3             The organizational documents of Borrower delivered to Bank on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 



4

 

 

4.4             The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;

 

4.5             The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

 

4.6             The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or made; and

 

4.7             This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.           Ratification of Perfection Certificate.  Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated on or prior to the Effective Date, as
supplemented by a First Supplement, dated as of July 25, 2018, a Second
Supplement, dated as of July 25, 2018 and a Third Supplement, dated as of August
28, 2019, and as supplemented by all other notices to the Bank under the Loan
Agreement changing any such information previously provided, and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Bank in such Perfection Certificate, as supplemented, have not changed, as of
the date hereof, in any material respect except for (i) average monthly bank
balances which change from time to time, and (ii) changes in litigation set
forth in Borrower’s periodic filings with the Securities and Exchange Commission
from time to time.

 

6.           Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

7.           Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.           Conditions to Effectiveness. The parties agree that this amendment
shall be effective upon the due execution and delivery to Bank of this Amendment
by each party hereto.

 

9.           Miscellaneous.

 

9.1             This Amendment shall constitute a Loan Document under the Loan
Agreement; the failure to comply with the covenants contained herein shall
constitute an Event of Default under the Loan Agreement; and all obligations
included in this Amendment (including, without limitation, all obligations for
the payment of principal, interest, fees, and other amounts and expenses) shall
constitute obligations under the Loan Agreement and secured by the Collateral.

 



5

 

 

9.2              Each provision of this Amendment is severable from every other
provision in determining the enforceability of any provision.

 

10.          Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.

 

[Signature page follows.]

 

6

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK   BORROWER       SILICON VALLEY BANK   FLUIDIGM CORPORATION       By: /s/
Kristina Peralta   By: /s/ Vikram Jog Name: Kristina Peralta   Name: Vikram Jog
Title: Vice President   Title: Chief Financial Officer

 



[Signature Page to Second Amendment to Loan and Security Agreement]

 





 



